Citation Nr: 1025679	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.

2.  Entitlement to service connection for claimed residuals of a 
left ankle fracture.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision of the RO.

The Veteran presented testimony from the RO via a videoconference 
hearing before the underlying Veterans Law Judge in February 
2008.  The transcript has been associated with the claims folder.  

The Board remanded the case to the RO in March 2008 for further 
development and adjudication.   

As the Veteran's claim of service connection for a left ear 
hearing loss was granted by the Board in March 2008, there no 
longer remains a claim in controversy.  

At that time, the Veteran additionally withdrew his claim for a 
rating in excess of 10 percent for the service-connected 
hypothyroidism.    


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The currently demonstrated low back degenerative joint 
disease is shown as likely as not to be due to an injury 
sustained in a helicopter crash during the Veteran's active 
service.  .

3. The currently demonstrated residual left ankle fracture is 
shown as likely as not to be due to an injury sustained during 
the Veteran's active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by low back degenerative joint changes is 
due to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of a left ankle fracture 
is due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims for service connection in correspondence sent to 
the Veteran in July 2005 and May 2007.  

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.     Notice 
pursuant to the Dingess decision was sent in March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's enlistment examination, post-service VA and private 
treatment records, reports of VA examination, and transcripts 
from the August 2006 Decision Review Officer (DRO) and February 
2008 Board hearings.  The Veteran has not identified any other 
evidence which has not been obtained.

The majority of the Veteran's service treatment records are not 
on file.  The National Personnel Records Center (NPRC) confirmed 
that they were not in possession of the Veteran's service 
treatment records.  

The Veteran indicated in April 2005 that his service treatment 
records were transferred to Bethesda Medical Center.  Attempts to 
obtain the Veteran's service treatment records from Bethesda 
Medical Center resulted in negative response in May 2005.  Any 
further attempts to obtain the Veteran's service treatment 
records would be futile and as such a remand is not necessary.  
38 C.F.R. § 3.159(c)(2).

The Board notes the matters were previously before the Board in 
March 2008.  At that time, the Board indicated that there may be 
outstanding treatment records of the Veteran.  The RO was 
instructed to obtain such records once the necessary information 
was provided by the Veteran.  

The RO sent a VCAA letter in May 2007, which included 
authorization and consent forms to obtain non-VA records. The 
Veteran did not respond with any additional information; however, 
in December 2009, he requested an extension of time to submit 
evidence.  In April 2010, the Board granted a 60-day extension.  
The Veteran was to submit evidence and/or information in support 
of his claims by June 1, 2010.  

To date the Veteran has not submitted any additional evidence 
and/or information.  The Court has held that the duty to assist 
is by no means a one-way street, and a Veteran's obligation to 
provide certain facts, in this case by submission of names of 
treatment providers and if necessary, authorization and consent 
forms to obtain such records, is not an impossible or onerous 
task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Any 
further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
files.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and  arthritis becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

At the outset, many of the Veteran's service treatment records 
are not on file and were apparently lost.  The Court has held 
that in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

The Veteran asserts that he injured his back and fractured his 
left ankle during service.  Specifically, he maintains that he 
injured his back in helicopter crash landed while stationed in 
Hawaii in 1984 or 1985.  He asserts he fractured his left ankle 
in 1979 during a basketball game. 

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

The DD Form 214 shows that the Veteran is a recipient of the 
combat action ribbon.  As he engaged in combat with the enemy, VA 
must accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b).

In the case of the DJD, the first radiographic evidence of DJD is 
dated in 2008, which is clearly outside the one-year presumptive 
period for arthritis. 38 C.F.R. §§  3.307, 3.309.

The Veteran was discharged from active duty service in 1998.  The 
1978 enlistment examination, prescription history, and service 
treatment records dated in 1997 were devoid of complaints or 
treatment for a back or left ankle disorder.  

The VA outpatient treatment records dated in January 2003 noted 
that the Veteran was status post left ankle fracture in 1979.   

Radiographic reports in November 2009 noted ossification of the 
distal intraosseous membrane.  A date of onset for the old injury 
has not been documented in the claims folder.  

The VA clinical records show treatment for a back disorder.  DJD 
was first noted in private medical records dated in 2008, a 
decade after the Veteran's discharge from service.  Dr. RPD 
stated that degenerative changes in the mid-lumbar and isolated 
lumbar segment indicated a previous injury.  

The Board presumes the examiner was referencing the service 
injury reported by the Veteran, but this was not clear from the 
letter.   

The November 2009 VA examiner opined that left ankle disorder and 
DJD of the lumbar spine were less likely as not related to the 
Veteran's active service.  

The VA examiner reasoned there was nothing in the available 
service treatment records regarding a back or ankle condition and 
that chronic low back pain was not documented until 2008 when the 
Veteran submitted the private medical record.  However, the VA 
examiner did not address the Veteran's credible lay assertions in 
rendering his opinion.  

Significantly, the Board is cognizant that the Veteran maintains 
that he has had back and ankle problems since service and is 
competent to report his symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  

On this record, the Board finds the evidence to be in relative 
equipoise in showing the current low back and left ankle 
disabilities as likely as not are due to injuries sustained 
during his extensive period of active service.   

In resolving all reasonable doubt in the Veteran's favor, service 
connection is warranted.  


ORDER

Service connection for low back degenerative joint disease is 
granted.

Service connection for the residuals of a left ankle fracture is 
granted.


___________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


